Alpha Hedged Strategies Fund Beta Hedged Strategies Fund Each a series of AIP Alternative Strategies Funds March 2, Supplement to the Prospectus No Load Shares dated April 30, 2008. This Supplement supersedes the Supplement dated December 29, 2008. Effective immediately, the following paragraph replaces the fourth paragraph found on page 2 of the Prospectus in the section titled “Principal Investment Strategies”: The Funds may take temporary defensive positions in high quality, U.S. short-term debt securities or other money market instruments in response to adverse market, economic, political or other conditions.The Funds may invest in foreign securities, depositary receipts relating to foreign securities and may enter into equity, interest rate, index and currency rate swap agreements.In connection with certain hedged strategies pursued by the Underlying Funds, their investments may be in foreign securities.The Funds may invest a substantial portion of their assets in securities that are not publicly traded, but that are eligible for purchase and sale by certain qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933, as amended, as well as other restricted securities.While the Funds may invest a substantial portion of their assets in restricted securities, they may not invest more than 15% of their assets in illiquid securities.The Underlying Funds may also invest up to 100% of their assets in shares of other investment companies that invest in the types of securities mentioned above, including shares of exchange-traded funds (“ETFs”). Effective December 29, 2008, the following entities no longer serve as sub-advisors to the Underlying Funds.Please disregard all references to the following entities in the Prospectus: Graybeard Capital, LLC Duncan-Hurst Capital Management, L.P. Viewpoint Investment Partners On November 27, 2008, the Board of Trustees determined to liquidate the assets of the Long/Short Equity – Global – 1 Portfolio effective on or before December 31, 2008.Accordingly, upon liquidation of the assets of the Long/Short Equity – Global – 1 Portfolio, all references to the Long/Short Equity – Global – 1 Portfolio shall be deleted from the Prospectus. On November 27, 2008, the Board of Trustees determined to liquidate the assets of the Equity Options Overlay – 1 Portfolio effective on or before December 31, 2008.Accordingly, upon liquidation of the assets of the Equity
